  Case 2:21-cv-01109-CJB-JVM Document 1-4 Filed 06/08/21 Page 1 of 2




       Amanda J. Butler, Esq.
       3436 Magazine St. #8012
       New Orleans, LA 70115
       504.934.2020 (Office)
       504.754.7776 (Facsimile)
       504.319.4528 (Mobile)
       abutler@lawgroup.biz



                                     April 20, 2021

Via Electronic Mail
Nelly Paulina
Studio Operations Director
The Gemini Society
nelly@thegeminisociety.com

To Whom It May Concern:

        I represent and write on behalf of Dong Phuong Oriental Bakery, Inc., a Louisiana
corporation (hereinafter “Dong Phuong”). My client received your email correspondence
on April 12, 2021 indicating a list of intellectual property items you have request Dong
Phuong discontinue use of within thirty (30) days. Dong Phuong has exclusive rights to
its brand and product naming – a brand that only Dong Phuong has used, not the Gemini
Society. Additionally, Dong Phuong has paid Gemini Society an outrageous sum of money
for logo and brand work – and has irrevocable license to use the brand work created by
Gemini in perpetuity in consideration for such amounts expended. Physical items, such as
boxes and bags for which Dong Phuong has already paid a per box license fee, are the
property of Dong Phuong and shall be used at its discretion.

        The majority of the items indicated on the list of Gemini IP are generic or
descriptive words, colors, phrases, and menu items to which Gemini Society does not have
any exclusive rights. In response to your recent demand letter, the following is a non-
exhaustive list of example generic words to which Gemini Society does not have exclusive
rights and which Dong Phuong will continue to use in commerce:

   x    Banh Mi
   x    Baked Goods Box
   x    Build Your Own Baked Goods Box
   x    Banh Mi Box
   x    Banh Mi Box Meal
   x    Build Your Own Banh Mi Box.

       Additionally, the following marks are governed by trademark law, which gives The
   Gemini Society no legal right to claim an interest in such words, because The Gemini
   Society did not use these items in commerce. Dong Phuong owns exclusive trademark
   rights to use the following:
                                                                             EXHIBIT D
  Case 2:21-cv-01109-CJB-JVM Document 1-4 Filed 06/08/21 Page 2 of 2




       x   DP Bakeshop
       x   DP Bakeshop (+ Design)
       x   Dong Phuong Bakery.

        Finally, Dong Phuong’s payment of nearly $375,000.00 to The Gemini Society
for the following marks created an irrevocable license. Dong Phuong will continue to use
the boxes and bags that it has already paid a licensing fee for, such as king cake boxes
and banh mi boxes and bags, bearing the following:

           x   DP Bakeshop Circle Logomark
           x   Dong Phuong Banh Mi & Baked Goods Logoscript
           x   DP Bakeshop Vertical Logomark
           x   Dong Phuong ’82 Heritage Logomark
           x   Journey East Logoscript
           x   Celebrate Logoscript
           x   Discover Logoscript
           x   Gather Logoscript
           x   Share Logoscript
           x   Taste Logoscript
           x   Traditionally Logoscript
           x   Mardi Gras Logoscript.

        This letter shall put you on notice that Gemini Society has improperly filed for a
trademark of the DP Bakeshop mark. We will seek to cancel this trademark immediately
due to the fact that any specimen used to confirm use in commerce would have represented
fraudulent use by Gemini Society. Gemini Society has no trademark rights in Dong
Phuong’s brand.

        Dong Phuong reserves all rights in its intellectual property, including trademark
rights. Nothing in this letter shall constitute a waiver of those rights.

       You are hereby instructed to stop communicating with Dong Phuong. All future
correspondence should be directed to our office, rather than to the client. Should you have
any questions or wish to discuss further, please contact me at abutler@lawgroup.biz
or 504.934.2020.

                                                     Kind Regards,




                                                     Amanda J. Butler
                                                     BUSINESS LAW GROUP
